        Case 2:20-cv-01015-DMC Document 7 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDUARDO LISEA,                                      No. 2:20-CV-1015-DMC-P
12                        Petitioner,
13            v.                                          ORDER
14    DANIEL CUEVA,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s petition for

19   a writ of habeas corpus (ECF No. 1).

20                   Rule 2(c) of the Federal Rules Governing Section 2254 Cases requires that every

21   habeas corpus petition must: (1) specify all the grounds for relief; (2) state the facts supporting

22   each ground for relief; (3) state the relief requested; (4) be printed, typewritten, or legibly

23   handwritten; and (5) be signed under penalty of perjury. In the instant case, the petition fails to

24   meet one or more of these requirements. In particular, the petition does not specify any grounds

25   for relief or supporting facts.

26                   Petitioner will be provided an opportunity to file an amended petition which

27   satisfies Rule 2(c). Petitioner is warned that failure to comply with this order may result in the

28   dismissal of this action. See Local Rule 110.
                                                         1
        Case 2:20-cv-01015-DMC Document 7 Filed 10/20/20 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s petition for writ of habeas corpus (ECF No. 1) is dismissed

 3   with leave to amend;

 4                  2.      Petitioner shall file an amended petition on the form employed by this

 5   court, and which satisfies the requirements of Rule 2(c) of the Federal Rules Governing Section

 6   2254 Cases, within 30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send petitioner the court’s form

 8   habeas corpus application.

 9   Dated: October 19, 2020
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
